Name: Commission Regulation (EC) NoÃ 478/2006 of 23 March 2006 fixing the unit amounts of the advances on production levies in the sugar sector for the 2005/06 marketing year
 Type: Regulation
 Subject Matter: EU finance;  production;  foodstuff;  beverages and sugar
 Date Published: nan

 24.3.2006 EN Official Journal of the European Union L 86/3 COMMISSION REGULATION (EC) No 478/2006 of 23 March 2006 fixing the unit amounts of the advances on production levies in the sugar sector for the 2005/06 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector (1), and in particular Article 15(8) thereof, Whereas: (1) Article 6 of Commission Regulation (EC) No 314/2002 of 20 February 2002 laying down detailed rules for the application of the quota system in the sugar sector (2) provides for the fixing before 1 April of the unit amounts to be paid by sugar, isoglucose and inulin syrup producers as advance payments of the production levies for the current marketing year. (2) The estimate of the levies gives an amount which is more than 60 % of the maximum indicated in Article 15(3) of Regulation (EC) No 1260/2001 in the case of the basic levy and an amount below 60 % of the maximum indicated in Article 15(5) in the case of the B levy. In accordance with Article 7 of Regulation (EC) No 314/2002, the advances on the basic levies should be fixed at 50 % of the maximum amount for sugar and inulin syrup, and the advances on the B levies should be fixed at 80 % of the amount of the B levy estimate for sugar and inulin syrup. The advance payment for isoglucose is fixed at 40 % of the unit amount of the basic production levy estimated for sugar, in accordance with Article 7(3) of that Regulation. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The unit amounts referred to in Article 6(1)(b) of Regulation (EC) No 314/2002 for the 2005/06 marketing year are hereby fixed as follows: (a) EUR 6,32 per tonne of white sugar as the advance payment on the basic production levy for A sugar and B sugar; (b) EUR 42,83 per tonne of white sugar as the advance payment on the B levy for B sugar; (c) EUR 5,06 per tonne of dry matter as the advance payment on the basic production levy for A isoglucose and B isoglucose; (d) EUR 6,32 per tonne of dry matter sugar/isoglucose equivalent as the advance payment on the basic production levy for A inulin syrup and B inulin syrup; (e) EUR 42,83 per tonne of dry matter sugar/isoglucose equivalent as the advance payment on the B levy for B inulin syrup. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 16). (2) OJ L 50, 21.2.2002, p. 40. Regulation as last amended by Regulation (EC) No 1665/2005 (OJ L 268, 13.10.2005, p. 3).